Citation Nr: 1226027	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-18 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.  In a letter dated later in October 2008, the RO notified the Veteran was notified of the denial and of his appellate rights.

The Veteran seeks service connection for a psychiatric disorder.  The Board notes that the claim of entitlement to service connection for PTSD has been developed separately by the RO.  See the rating decision dated May 2009 and the August 2009 statement of the case (SOC).  The Board also observes that the Veteran's representative has been inconsistent as to the scope of the Veteran's current psychiatric disorder claim.  See the statement from the Veteran's representative dated September 2009 and the Appellant's Brief dated June 2012.  However, in light of the evidence of record reflecting multiple psychiatric diagnoses including a depressive disorder (not otherwise specified), an impulse control disorder, and PTSD, the Board has redefined the Veteran's current psychiatric disorder claim as is listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.  

REMAND

In the substantive appeal which was received at the RO in June 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington D.C.  The Veteran was thus scheduled for such a hearing on March 15, 2010.  On March 9, 2010, the Board received a written statement in which the Veteran expressly withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).
In a second VA Form 9 later received at the RO in St. Petersburg, Florida in August 2010, the Veteran (through his representative) requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  A complete and thorough review of the claims file indicates that the Veteran has not been accorded such a hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Accordingly, the Board concludes that the Veteran's appeal must be remanded to accord him an opportunity to testify at a personal hearing before a VLJ at the RO.

In this regard, the Board notes that, during the pendency of the appeal, the Veteran moved to Fort Pierce, Florida.  See the Veteran's statements dated March 2010 & March 2011.  Accordingly, upon Remand, the Veteran's claims file should be transferred to the RO in St. Petersburg, Florida, in order for the Veteran to be scheduled for a personal hearing.

Accordingly, the case is REMANDED for the following action:

After transferring the Veteran's claims file to the RO in St. Petersburg, Florida, schedule him for a hearing before a VLJ at the RO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

